           Case 2:18-cv-02038-GMN-VCF Document 36 Filed 03/29/21 Page 1 of 2




 1                               UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3
     DUKE WAIT,                         )
 4                                      )
                      Plaintiff,        )                       Case No.: 2:18-cv-02038-GMN-VCF
 5
          vs.                           )
 6                                      )                                     ORDER
     D. HOLM SENIOR, D. BROWN, JOHN DOE )
 7   OFFICER, et al.,                   )
                                        )
 8                    Defendants.       )
 9                                      )

10          Pending before the Court is the Report and Recommendation of United States
11   Magistrate Judge Cam Ferenbach, (ECF No. 34), which recommends that this case be
12   dismissed for failure to comply with Local Rule IA 3-1 and with Court Order, (ECF No. 32).
13          A party may file specific written objections to the findings and recommendations of a
14   United States Magistrate Judge made pursuant to Local Rule IB 1-4. 28 U.S.C. § 636(b)(1)(B);
15   D. Nev. R. IB 3-2. Upon the filing of such objections, the Court must make a de novo
16   determination of those portions to which objections are made. Id. The Court may accept, reject,
17   or modify, in whole or in part, the findings or recommendations made by the Magistrate Judge.
18   28 U.S.C. § 636(b)(1); D. Nev. R. IB 3-2(b). Where a party fails to object, however, the Court
19   is not required to conduct “any review at all . . . of any issue that is not the subject of an
20   objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985). Indeed, the Ninth Circuit has recognized
21   that a district court is not required to review a magistrate judge’s report and recommendation
22   where no objections have been filed. See, e.g., United States v. Reyna–Tapia, 328 F.3d 1114,
23   1122 (9th Cir. 2003).
24          Here, no objections were filed, and the deadline to do so, March 26, 2021, has passed.
25   (See Report and Recommendation, ECF No. 34).


                                                  Page 1 of 2
          Case 2:18-cv-02038-GMN-VCF Document 36 Filed 03/29/21 Page 2 of 2




 1         Accordingly,
 2         IT IS HEREBY ORDERED that the Report and Recommendation, (ECF No. 34), is
 3   ADOPTED in full.
 4         IT IS FURTHER ORDERED that this case is DISMISSED.
 5         IT IS FURTHER ORDERED that Defendants’ Motion for Summary Judgment, (ECF
 6   No. 28), is DENIED as moot.
 7         The Clerk of Court shall enter judgment accordingly and close the case.
 8                     29 day of March, 2021.
           DATED this ____
 9
10                                              ___________________________________
                                                Gloria M. Navarro, District Judge
11                                              United States District Court
12
13
14
15
16
17
18
19
20
21
22
23
24
25


                                              Page 2 of 2
